DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “long axis” in claim 11, and “central axis” in claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“antenna module” in claim 13 as described in a paragraph [0072] of US-Pub.20210282661.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3 recites “the orientation of the horizontal polarization component of the external magnet”. The specification merely discloses “obtaining the horizontal orientation of the capsule endoscope according to the orientation of the horizontal polarization component of the external magnet” in a paragraph [0089] of US-Pub.20210282661, and does not have sufficient details of what this component of the external magnet is. Appropriate clarification/correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the polarization direction" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the horizontal orientation" in line 4, “the orientation of the horizontal polarization component” in lines 4-5 and “the tilt angle” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites “the orientation of the horizontal polarization component of the external magnet” and it is unclear what is/are defined to be this component (See also 112(a) rejection above). Appropriate correction/explanation is required. 
	Claim 4 recites the limitation “the tilt angle” in line 4, “the vector angle” in lines 6-7, “the direction vector” in line 7, and “the magnetic field direction” in line 9.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 5 recites the limitation “the gravity line of the capsule endoscope” in line 1, “the gravity line of the of the external magnet” in line 2, “the angle between the polarization direction of the external magnet” in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation " the distance and the vector angle" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the horizontal position coordinates" in lines 4-5, and “the gravity line of the capsule endoscope coincides with the gravity line of the external magnet” in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation " the polarization direction " in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation " the direction of the long axis" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites “the direction of the long axis of the capsule endoscope” and it is unclear what is defined to be the long axis, and if this axis is different from the horizontal or x-axis as shown in the drawings. For examination purposes, this is treated same as horizontal orientation/axis.
Claim 12 recites the limitation " wherein the data measurement axis of the acceleration sensor, the data measurement axis of the magnetic field sensor, and the central axis of the internal magnet coincide with the central axis of the capsule endoscope" in lines 1-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim12 recites “wherein the data measurement axis of the acceleration sensor, the data measurement axis of the magnetic field sensor, and the central axis of the internal magnet coincide with the central axis of the capsule endoscope”, and it is unclear what is defined to be the axis of the data measurement axis of the acceleration sensor, the data measurement axis of the magnetic field sensor, and central axis of the capsule endoscope. Is it merely direction of z-axis (vertical), or something else. Appropriate correction/explanation is required. 

Claim 14 recites the limitation " the position coordinates of the capsule endoscope" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duan et al. (US 20180084976).
Regarding Claim 1, Duan et al. disclose a method for determining orientation of a capsule endoscope (generating means to navigate a magnetic capsule), comprising: providing an external magnetic field outside the capsule endoscope (Figs.10-11, 13-14, 16-24, magnetic balls); 
providing an internal magnetic field inside the capsule endoscope (Figs.10-11, 13-14, 16-24, a magnetic capsule); 
obtaining magnetic field data according to the external magnetic field and the internal magnetic field ([0090] magnetic capsule comprises a permanent magnet, which respond to an external magnetic control system); 
obtaining acceleration data of the capsule endoscope ([0150] calculating a position and orientation of the magnetic capsule by two three dimensional magnetic sensors and one three-dimensional acceleration sensor inside the capsules); 
and obtaining the orientation information of the capsule endoscope according to the acceleration data when the polarization direction of the external magnetic field is horizontal ([0129]-[0130] Figs.13-14, NS direction of the first and second magnetic field generation means are parallel to each other but opposite to the magnetic dipole direction of the magnetic capsule; [0150]-[0153] [0150] calculating a position and orientation of the magnetic capsule by two three dimensional magnetic sensors and one three dimensional acceleration sensor inside the capsules), 
and obtaining the orientation information of the capsule endoscope according to the acceleration data and the magnetic field data when the polarization direction is non-horizontal (Figs.18-19, [0150]-[0153] position and orientation of the magnetic capsule and external magnetic balls in a process to change a magnetic capsule through the adjustment in the external magnetic system; [0150] calculating a position and orientation of the magnetic capsule by two three dimensional magnetic sensors and one three dimensional acceleration sensor inside the capsules).
Regarding Claim 2, Duan et al. disclose the method of claim 1, wherein an external magnet provides the external magnetic field (Figs.10-11, 13-14, 16-24, magnetic balls; [0093] external magnetic control assembly provides power to move the magnetic generation means), 
the method further comprising: obtaining the polarization direction of the external magnet ([0093]-[0095] the magnetic generation means' position and magnetization direction with respect to the patient, in order to provides optimal magnetic field guidance to the magnet capsule) according to position coordinates ([0053] three coordinates) and tilt angle of the external magnet (Figs. 16-25, [0011] and [0053] an external magnet control system, having more than five degrees of freedom; rotation of magnets).
Regarding Claim 9, Duan et al. disclose a capsule endoscope system (Fig.1), comprising: an external magnet that provides an external magnetic field (Figs.10-11, 13-14, 16-24, magnetic balls); 
a capsule endoscope that comprises an internal magnetic field ([0150] magnetic sensors inside the capsules) and provides acceleration data ([0150] one three dimensional acceleration sensor inside the capsules), 
wherein the magnetic field data is obtained according to the external magnetic field and the internal magnetic field ([0090] magnetic capsule comprises a permanent magnet, which respond to an external magnetic control system); 
and a data processing device ([0052] external system) that obtains the orientation information of the capsule endoscope according to the acceleration data and the magnetic field data, wherein when the polarization direction of the external magnetic field is horizontal ([0129]-[0130] Figs.13-14, NS direction of the first and second magnetic field generation means are parallel to each other but opposite to the magnetic dipole direction of the magnetic capsule; [0150]-[0153] [0150] calculating a position and orientation of the magnetic capsule by two three dimensional magnetic sensors and one three dimensional acceleration sensor inside the capsules), 
the data processing device ([0052] external system) obtains the orientation information of the capsule endoscope according to the acceleration data ([0150] one three dimensional acceleration sensor inside the capsules);
and when the polarization direction of the external magnetic field is non-horizontal, the data processing device obtains the orientation information of the capsule endoscope according to the acceleration data and the magnetic field data (Figs.18-19, [0150]-[0153] position and orientation of the magnetic capsule and external magnetic balls in a process to change a magnetic capsule through the adjustment in the external magnetic system; [0150] calculating a position and orientation of the magnetic capsule by two three dimensional magnetic sensors and one three dimensional acceleration sensor inside the capsules). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Duan et al. (US 20180084976) in view of Kawano (US 20140148643).	
Regarding Claim 3, Duan et al. teach the claimed invention as discussed above concerning claim 2, but do not teach wherein when the polarization direction of the external magnetic field is horizontal, the step of obtaining orientation information of the capsule endoscope comprises: obtaining the horizontal orientation of the capsule endoscope according to the orientation of the horizontal polarization component of the external magnet; obtaining the tilt angle of the capsule endoscope to ground according to the acceleration data.
Kawano teaches wherein when the polarization direction of the external magnetic field is horizontal (Fig.14, parallel arrows), the step of obtaining orientation information of the capsule endoscope ([0094]-[0097] position information of capsule endoscope) comprises: 
obtaining the horizontal orientation of the capsule endoscope according to the orientation of the horizontal polarization component of the external magnet (Fig.14, [0094]-[0097] the control unit 26 acquires the position of the capsule endoscope 10 from position detection unit ); 
obtaining the tilt angle of the capsule endoscope to ground according to the acceleration data (Fig.14, [0094]-[0097] the control unit 26 acquires the position of the capsule endoscope 10 from position detection unit; and calculates the turning angle .psi., elevation angle .theta., translation direction, and translation amount of the external permanent magnet 25a required to change the azimuth and inclination angle of the capsule endoscope 10).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Duan et al. to have wherein when the polarization direction of the external magnetic field is horizontal, the step of obtaining orientation information of the capsule endoscope comprises: obtaining the horizontal orientation of the capsule endoscope according to the orientation of the horizontal polarization component of the external magnet; obtaining the tilt angle of the capsule endoscope to ground according to the acceleration data as taught by Kawano in order to provide correction of a change in the position of the capsule medical device caused by the rotation of the magnetic field generation unit relative to the subject ([0008] of Kawano).
Claims 7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Duan et al. (US 20180084976) in view of Kawano et al. (US 20070221233).	
Regarding Claim 7, Duan et al. teach the claimed invention as discussed above concerning claim 1, but do not teach wherein obtaining the magnetic field data according to the external magnetic field and the internal magnetic field comprises: obtaining a magnetic field value according to the internal magnetic field and the external magnetic field; obtaining the magnetic field data according to the magnetic field value; and wherein obtaining the acceleration data of the capsule endoscope comprises: obtaining an acceleration value of the capsule endoscope; and obtaining the acceleration data according to the acceleration value.
Kawano et al. teach wherein obtaining the magnetic field data according to the external magnetic field ([0105] external permanent magnet 3 generates a magnetic field) and the internal magnetic field (magnet 11) comprises: 
obtaining a magnetic field value according to the internal magnetic field and the external magnetic field ([0099]-[0100] permanent magnet 11 functions as a driver for moving the casing 10 by a magnetic force of a magnetic field generated outside the subject 100; [0105]-[0106] magnetic sensor 15 is configured to detect an external magnetic field strength which effects on the capsule endoscope 1. The magnetic sensor 15 detects magnetic field strength of the permanent magnet 3); 
obtaining the magnetic field data according to the magnetic field value ([0099]-[0100] permanent magnet 11 functions as a driver for moving the casing 10 by a magnetic force of a magnetic field generated outside the subject 100; [0105]-[0106] magnetic sensor 15 is configured to detect an external magnetic field strength which effects on the capsule endoscope 1. The magnetic sensor 15 detects magnetic field strength of the permanent magnet 3); 
and wherein obtaining the acceleration data ([0111] acceleration detection by acceleration sensor) of the capsule endoscope comprises: 
obtaining an acceleration value of the capsule endoscope ([0111] acceleration detected by the acceleration sensor 14 to calculate the displacing amount of the casing 10 on the space coordinates xyz); 
and obtaining the acceleration data according to the acceleration value ([0111] acceleration detected by the acceleration sensor 14 to calculate the displacing amount of the casing 10 on the space coordinates xyz; [0113] radio signal received via the antenna 5a to obtain various information sent from the capsule endoscope 1 to a control unit 9).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Duan et al. to have wherein obtaining the magnetic field data according to the external magnetic field and the internal magnetic field comprises: obtaining a magnetic field value according to the internal magnetic field and the external magnetic field; obtaining the magnetic field data according to the magnetic field value; and wherein obtaining the acceleration data of the capsule endoscope comprises: obtaining an acceleration value of the capsule endoscope; and obtaining the acceleration data according to the acceleration value as taught by Kawano et al. in order to provide change or displacement of the capsule endoscope ([0106] of Kawano et al.).
Regarding Claim 10, Duan et al. teach the claimed invention as discussed above concerning claim 9, but do not teach wherein the capsule endoscope comprises: an internal magnet that provides an internal magnetic field; an acceleration sensor that obtains an acceleration value of the capsule endoscope; a magnetic field sensor that obtains a magnetic field value according to the internal magnetic field and the external magnetic field; and a microprocessor that obtains the acceleration data according to the acceleration value, and obtain the magnetic field data according to the magnetic field value.
Kawano et al. teach wherein the capsule endoscope comprises: an internal magnet (magnet 11) that provides an internal magnetic field ([0097]-[0098]  magnet 11 for moving the casing 10 according to the magnetic force); 
an acceleration sensor (acceleration sensor 14 ) that obtains an acceleration value of the capsule endoscope (Fig.2, [0097] and [0104] an acceleration sensor 14 for detecting an acceleration when the casing 10 move); 
a magnetic field sensor (magnetic sensor 15) that obtains a magnetic field value according to the internal magnetic field and the external magnetic field ([0099]-[0100] permanent magnet 11 functions as a driver for moving the casing 10 by a magnetic force of a magnetic field generated outside the subject 100; [0105]-[0106] magnetic sensor 15 is configured to detect an external magnetic field strength which effects on the capsule endoscope 1. The magnetic sensor 15 detects magnetic field strength of the permanent magnet 3); 
and a microprocessor (control unit 9) that obtains the acceleration data according to the acceleration value ([0111] acceleration detected by the acceleration sensor 14 to calculate the displacing amount of the casing 10 on the space coordinates xyz; [0113] radio signal received via the antenna 5a to obtain various information sent from the capsule endoscope 1 to a control unit 9), 
and obtain the magnetic field data according to the magnetic field value ([0113] the communication unit 5 obtains a magnetic field detection signal corresponding to the detection result of magnetic field strength by the magnetic sensor 15 and sends the obtained magnetic field detection signal to the control unit 9).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Duan et al. to have wherein the capsule endoscope comprises: an internal magnet that provides an internal magnetic field; an acceleration sensor that obtains an acceleration value of the capsule endoscope; a magnetic field sensor that obtains a magnetic field value according to the internal magnetic field and the external magnetic field; and a microprocessor that obtains the acceleration data according to the acceleration value, and obtain the magnetic field data according to the magnetic field value as taught by Kawano et al. in order to provide correction of a change in the position of the capsule medical device caused by the rotation of the magnetic field generation unit relative to the subject ([0008] of Kawano). The modified device of Duan et al. in view of Kawano et al. will hereinafter be referred to as the modified device of Duan et al. and Kawano et al.
Regarding Claim 11, the modified device of Duan et al. and Kawano et al. teach the claimed invention as discussed above concerning claim 10, and Duan et al. teach wherein the polarization direction of the internal magnet is along the direction of the long axis of the capsule endoscope (Figs.13-14, 16-24; x-directions).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Duan et al. (US 20180084976) in view of Kawano et al. (US 20070221233) and further in view of Di Natali et al. (US 20150342501).	
Regarding Claim 12, the modified device of Duan et al. and Kawano et al. teach the claimed invention as discussed above concerning claim 10, but does not teach wherein the data measurement axis of the acceleration sensor, the data measurement axis of the magnetic field sensor, and the central axis of the internal magnet coincide with the central axis of the capsule endoscope.
Di Natali et al. teach wherein the data measurement axis of the acceleration sensor (accelerometer 201), the data measurement axis of the magnetic field sensor (magnetic field sensors 203), and the central axis of the internal magnet (internal magnet 507) coincide with the central axis of the capsule endoscope (single-axis magnetic field; Fig.6, see direction of Fz6).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Duan et al. and Kawano et al. to have wherein the data measurement axis of the acceleration sensor, the data measurement axis of the magnetic field sensor, and the central axis of the internal magnet coincide with the central axis of the capsule endoscope as taught by Di Natali et al. in order to provide an orientation angle of the capsule using magnetic field data compared to known characteristics of the applied magnetic field and a location of the capsule ([0006] of Di Natali et al.).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Duan et al. (US 20180084976) in view of Kawano et al. (US 20070221233) and further in view of Iddan (US 20130317357).	
Regarding Claim 13, the modified device of Duan et al. and Kawano et al. teach the claimed invention as discussed above concerning claim 10, but does not teach wherein the capsule endoscope further comprises an antenna module for radiating radio frequency signals representing the acceleration data and the magnetic field data.
Iddan teaches wherein the capsule endoscope further comprises an antenna module ([0048] 101a and 101b) for radiating radio frequency signals representing the acceleration data and the magnetic field data ([0023] device 100 may comprise an internal magnet; [0047]-[0048] accurate calculations of location and orientation of device 100).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Duan et al. and Kawano et al. to have wherein the capsule endoscope further comprises an antenna module for radiating radio frequency signals representing the acceleration data and the magnetic field data as taught by Iddan in order to provide accurate coordinate location of in-vivo device ([0021]-[0022] of Iddan).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Duan et al. (US 20180084976) in view of Iddan (US 20130317357).	
Regarding Claim 14, Duan et al. teach the claimed invention as discussed above concerning claim 9, but do not teach a three-dimensional energized coil that detects the position coordinates of the capsule endoscope.
Iddan teaches a three-dimensional energized coil that detects the position coordinates of the capsule endoscope ([0003] the device may include a sensing coil for sensing magnetic field. can then intensity of field calculated based on the sensed position and orientation of the device).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Duan et al. to have a three-dimensional energized coil that detects the position coordinates of the capsule endoscope as taught by Iddan in order to provide location and orientaion ([0003] of Iddan).
Allowable Subject Matter
Claims 4-6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 4, the prior art (Duan et al. US 20180084976) fails to teach 
and the vector angle between the direction vector of the external magnet and the direction vector of the capsule endoscope according to the magnetic field data; 
obtaining the magnetic field direction of the external magnet in a geodetic coordinate system according to the distance; obtaining the orientation information of the capsule endoscope according to the tilt angle of the capsule endoscope to ground, the vector angle and the magnetic field direction. Claims 5-6 are dependents of Claim 4.
	Regarding Claim 8, the prior art (Duan et al. US 20180084976) fails to teach when the polarization direction of the external magnetic field is non-horizontal and the gravity line of the capsule endoscope coincides with the gravity line of the external magnet, obtaining the horizontal position coordinates of the capsule endoscope according to the horizontal position of the external magnet and the magnetic field data; and when the polarization direction of the external magnetic field is non-horizontal, and the gravity line of the capsule endoscope does not coincide with the gravity line of the external magnet, a three-dimensional energized coil obtains the position coordinates of the capsule endoscope.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20150018615	Duan et al.
US 20160135668 A1	Gat; Daniel et al.
US 20220354349	Schostek et al.
US 20140155709 A1	Ikai; Takuto et al.
US 9211084 B2		Uchiyama; Akio et al.
Duan et al. (US 20150018615) disclose a capsule endoscope including a capsule-shaped housing and an imaging unit that is arranged inside the capsule-shaped housing in a fixed manner, and takes an image of an inside of an organ by the imaging unit in a state where the capsule endoscope is suspended at a liquid/gas interface. The liquid and gas is introduced inside the organ of a subject. In one embodiment of the present invention, the capsule endoscope suspended at the liquid/gas interface comprises a permanent magnetic dipole, wherein the capsule endoscope has a mass center and the permanent magnetic dipole inside the capsule endoscope has a magnetic center. The capsule endoscope changes its position or orientation by interacting with an external magnetic.  (See figures and [0041]).
Gat et al. (US 20160135668) disclose an in-vivo device. The orientation of the in-vivo device and magnetic force may be, related to or indicate the way the in-vivo device and magnetic force are turned or are pointing in space, possibly relative to some reference frame. For example, the spatial direction of in-vivo device 100 (as defined or indicated by, for example, longitudinal axis 150), as well as the spatial direction of a vector representing magnetic force 122, may be determined, for example, relative to a reference coordinate system, for example relative to an X-Y-Z coordinate system shown at 112. (The three-dimensional (3-D) orientation of the in-vivo device and the 3-D orientation of the vector of the magnetic force may be defined in other ways, for example relative to other coordinate systems.  (See figures and [0039]-[0042]).
Schostek et al. (US 20220354349) disclose an endoscopic capsule system is provided that comprises an endoscopic capsule having magnetic characteristics and being adapted to get introduced into a hollow organ of a patient's body; an extracorporeal guiding and moving apparatus for the endoscopic capsule which has a moveable multi-hinged cantilever arm which is at one end portion pivotably mounted at a support stand and which comprises an effector having magnetic characteristics and being pivotably mounted at the other free end portion of the cantilever arm for trailing, rotating, yawing and/or pitching the endoscopic capsule in accordance with the actual movement of the effector; and a controller device being designed and adapted to define the position and orientation of the endoscopic capsule relative to the effector.
Ikai et al. (US 20140155709) disclose a capsule medical device and medical system. The configuration and the operation of the guiding-magnetic field detector 151 are the same as the configuration and the operation of the guiding-magnetic field detector 125 that has been explained in Embodiment 1-1 and the modification thereof. More specifically, the guiding-magnetic field detector 151 is achieved with four three-axis magnetic field sensors capable of detecting the magnetic field in the three-axis direction. The configuration and the operation of the motion detector 152 are the same as the configuration and the operation of the motion detector 131 that has been explained in Embodiment 1-2 and the modification thereof. More specifically, the motion detector 152 is achieved with, e.g., an acceleration sensor.  (See figures and [0201]).
Uchiyama et al. (US 9211084) disclose a medical guidance system comprising: at least one guidance magnetic field generation coil provided outside of a body cavity of a subject, the at least one guidance magnetic field generation coil being configured to generate a guidance magnetic field; at least one position/direction detection magnetic field generation coil provided outside of the body cavity of the subject, the at least one position/direction detection magnetic field generation coil being configured to generate a position/direction detection magnetic field.  (See figures and claims).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191. The examiner can normally be reached Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795